Order unanimously affirmed, with costs. Memorandum: Special Term properly dismissed defendant’s complaint against Oliva who is plaintiff’s agent. Plaintiff is chargeable with the knowledge and conduct of his agent through whom he acted (Koslovki v. International Heater Co., 75 App. Div. 60, affd. 178 N. Y. 631). ¶ Proof of Oliva’s knowledge and conduct might defeat plaintiff’s claim against defendant but could not subject Oliva to third-party liability to defendant. Dole v. Dow Chem. Co. (30 N Y 2d 143) is not applicable. (Appeal from order of Onondaga Special Term dismissing third-party complaint in negligence action.) Present—Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Moule, JJ.